Case 3:19-mj-00081-DJN Document 1 Filed 06/05/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division



UNITED STATES OF AMERICA,                             ) CRIMINAL NO. 3:19mj
                                                      )
       V.



JOCEL G. LANDIS,

               Defendant



                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times:

        1. The defendant, JOCEL G. LANDIS, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction ofthe United States and this Court.



                                       COUNT ONE


                                  (Citation No. 7931155)

       On or about January 24, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, JOCEL G. LANDIS,

did knowingly and intentionally commit an assault and battery by striking her step-
 Case 3:19-mj-00081-DJN Document 1 Filed 06/05/19 Page 2 of 2 PageID# 2




daughter, to wit: JOCEL G. LANDIS caused bodily harm to B.M.L, by striking her in

the face and bottom.

(In violation of Title 18, United States Code, Section 113(a)(4)).



                                                G.ZACHARY TERWILLIGER
                                                UNITED STATES ATTORNEY



                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1542
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
